Citation Nr: 0620652	
Decision Date: 07/17/06    Archive Date: 07/26/06

DOCKET NO.  04-26 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for degenerative joint disease, left wrist.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1981 to 
February 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.


FINDING OF FACT

The disability picture of the veteran's left wrist 
degenerative joint disease is more consistent with favorable 
ankylosis in 20 to 30 degrees dorsiflexion.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for 
degenerative joint disease, left wrist, are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 
4.59 and 4.71a, Diagnostic Codes 5214 through 5215 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) sets out VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Notice was provided to the veteran in April 2003 
prior to the initial AOJ decision issued in July 2003.  
Subsequent notice was provided to the veteran in December 
2003 and February 2005.  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not already provided, if any, will assist in 
substantiating or is necessary to substantiate each of the 
five elements of the claim, including notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Notice on these two elements was sent to the veteran in April 
2006.  

In the present case, the April 2003 notice letter provided to 
the veteran advised him of only the first, second and third 
Pelegrini II elements as stated above.  This notice letter 
did not specifically contain the fourth element (i.e., tell 
the claimant to provide any relevant evidence in his or her 
possession), but the February 2005 notice letter did.  
Although the notice of the fourth Pelegrini II  element was 
not provided to the veteran prior to the initial AOJ 
decision, the Board finds that the veteran is not prejudiced 
by the late notice because he was provided with such notice 
in February 2005 and his claim was readjudicated in an August 
2005 Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (timing problems 
can be cured by the issuance of a proper VCAA notice followed 
by readjudication of the claim by the AOJ).  
.  
Furthermore, the Board finds that the purposes behind the 
notice requirement have been met.  The veteran was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  The veteran assisted VA in 
developing his claim by identifying evidence in support of 
his claim that VA should obtain.  He was given sufficient 
time to respond to all VA notices.  The veteran has, 
therefore, been afforded a meaningful opportunity to 
participate effectively in the processing of his claim, and 
he has done so.  Thus the Board finds that VA has satisfied 
its "duty to notify" the veteran, and that any further 
notice would serve no useful purpose to the veteran.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  VA 
outpatient records are in the file for treatment from 
February 2000 through July 2005.  The veteran did not 
identify any private medical treatment for his left wrist 
disability.  The veteran was notified in the rating decision, 
Statement of the Case and Supplemental Statements of the Case 
of what evidence the RO had obtained and considered in 
rendering its decisions.  He has not identified any 
additional evidence.  VA is only required to make reasonable 
efforts to obtain relevant records that the veteran has 
adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 
2002).   VA, therefore, has made every reasonable effort to 
obtain all records relevant to the veteran's claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO 
provided the veteran appropriate VA examinations in May 2003 
and March 2005.  There is no objective evidence indicating 
that there has been a material change in the severity of the 
veteran's left wrist disability since he was last examined.  
The veteran has not reported receiving any recent treatment 
(other than at VA, which records were obtained), and there 
are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.     
 
Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2005).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2005), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3 (2005).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  

The veteran was service connected in June 1994 for 
postoperative ganglion cyst of the left wrist, which he had 
excised while on active service.  Service medical records 
show that the veteran was treated postoperatively for 
cellulitis in the left hand.  At the time of the June 1994 
rating, there was no evidence of residual limitation of 
function of the left wrist or a recurrence of the ganglion 
cyst, and thus the veteran's left wrist disability was rated 
as noncompensable.  In March 2003, the veteran filed a claim 
for an increased rating stating that he has loss of use of 
the hand due to the residuals of the surgery.  

The veteran underwent a VA examination in May 2003.  The 
results of that examination were that, although the veteran 
was without residuals from the excision of the ganglion cyst, 
he did have degenerative joint disease of the left wrist that 
the examiner believed was related to his military service.  
Based upon this VA examination, the RO granted the veteran a 
separate 10 percent rating for degenerative joint disease of 
the left wrist.  The veteran disagreed with the 10 percent 
rating and appealed the RO's decision.  He appeared and 
testified at a video hearing before the undersigned in May 
2006.  

Based upon the medical evidence, the veteran's testimony and 
demonstration at the hearing, the Board finds that the 
preponderance of the evidence is in favor of granting a 20 
percent disability rating for the degenerative joint disease 
of the veteran's left wrist. 

The degenerative joint disease of his left wrist is currently 
evaluated as 10 percent disabling under Diagnostic Code 5215 
for limitation of motion of the wrist.  A 10 percent 
evaluation is warranted for dorsiflexion of less than 15 
degrees or palmar flexion limited in line with the forearm.  
No higher evaluation is provided under Diagnostic Code 5215.  
38 C.F.R. § 4.71a (2005).  The only higher rating available 
for wrist disabilities under the Rating Schedule is if there 
is ankylosis of the wrist, which is evaluated using 
Diagnostic Code 5214.  Since the veteran is right-handed and 
his left wrist is disabled, the ratings for the minor 
extremity are applicable in the present case.  A 20 percent 
disability rating is warranted for a minor extremity with 
favorable ankylosis of the wrist in 20 to 30 degrees 
dorsiflexion.  A rating of 30 percent is warranted for 
ankylosis of the wrist of the minor extremity in any other 
position except favorable, and 40 percent is warranted for 
unfavorable ankylosis of the wrist of the minor extremity in 
any degree of palmar flexion, or with ulnar or radial 
deviation.  38 C.F.R. § 4.71a, Diagnostic Code 5214 (2005).  

VA treatment records show the veteran was seen for an 
Orthopedic Consult in March 2003.  Physical examination 
revealed decreased range of motion of the left wrist with 
only minor decreases in flexion and extension but significant 
decreases in radial and ulnar deviation.  The veteran's left 
wrist was very tender to palpation over the scaphoid and on 
the dorsum of the wrist.  He had a negative Frankelstein test 
and denied numbness and tingling in his fingers.  The 
treatment notes indicates that x-rays showed severe 
osteoarthritis of the wrist, especially in the mid carpal and 
carpometacarpal joints.  He had autofusion of the second and 
third metacarpal.  He had severe decreased joint space at the 
scaphoid, trapezium and trapezoid, the scaphocapitate joint, 
and the scapholunate joint.  The lunate appeared to have 
autofused to the triquestrum.  There also appeared to be an 
increased gap between the scaphoid and lunate indicating that 
this may be a slack wrist variant.  The impression on the x-
ray report was distal wrist arthrodesis and post traumatic 
osteoarthritic changes about the proximal carpal row.  The 
treatment note indicates that surgical fusion of the wrist 
was recommended but the veteran declined.  He was provided 
with a wrist splint and told to rest the wrist as much as 
possible.  The doctor noted, however, that the veteran most 
likely would require a fusion in the future if his pain does 
not get better.  

At the May 2003 VA examination, the veteran reported pain in 
his left wrist since the surgery in 1985 for which he uses 
Tylenol, and reduced range of motion of the left wrist.  He 
also said that some days the wrist pain is worse than others 
and on some days his grip is worse than on other days.  
Physical examination revealed tenderness on palpation of the 
wrist with limited range of motion due to pain.  Range of 
motion of the left wrist was measured as 50 degrees of 
dorsiflexion and palmar flexion, 30 degrees of ulnar 
deviation and 10 degrees of radial deviation.  His grip, 
however, was excellent.  

The veteran was provided a second VA examination in March 
2005.  The veteran reported he has daily left dorsal radial 
wrist pain, which radiates into the dorsum of the hand as 
well as the distal half of the forearm that is worsened with 
activities such as gripping, pushing, or pulling.  He notes 
frequent locking, swelling, and give way of the left wrist 
region, and he has had progressive weakness with gripping 
objects with the left hand over the prior six months. 
Functionally, the veteran reported he is a building 
contractor, and he can no longer climb ladders due to the 
limited ability to grip with the left hand.  He also said he 
has to be careful to avoid activities that require him to 
push, pull or grip repeatedly.  The examiner states that he 
reviewed the treatment records, which revealed the March 2003 
Orthopedic Consult, a normal nerve conduction study of the 
left extremity that failed to reveal any evidence of a 
neuromuscular disorder, and a magnetic resonance imaging 
(MRI) study in October 2004, which revealed multiple areas of 
bony fusion with mild-to-moderate reactive degenerative 
changes of the left wrist.  

Physical examination of the left wrist revealed active range 
of motion measured at 35 degrees extension, 25 degrees of 
flexion, 5 degrees of radial deviation and 10 degrees f ulnar 
deviation.  There was pain noted at the end of all ranges of 
motion.  The examiner noted minimal weakness to repetition 
against resistance, but did note that the main factor as far 
as restricting the wrist with repetitive activities was pain.   
There was also slight diminished grip strength in the left 
hand compared to the right.  The left forearm measured 30.5 
cm compared to the right forearm which measured 32 cm.  The 
proximal arm measured 34.5 cm bilaterally.  Neurological 
examination revealed normal sensation in both hands, with 
minimal weakness again noted to grip strength of the left 
hand compared to the right.

X-rays were taken that again revealed bony fusion as 
previously shown at the base of the second and third 
metatarsal as well as the capitate and the trapezoid.  They 
also showed arthritis changes at the joint between the 
lunate, triquestrum, capitate and hamate, and in the joint 
between the scaphoid, trapezium and trapezoid.  

VA treatment records from July 2005 show that the veteran was 
again assessed by Orthopedics for his left wrist disability.  
The assessment was degenerative joint disease likely 
secondary to the prior osteomyelitis after the ganglion 
excision.  The doctor discussed with the veteran treatment 
options including midcarpal fusion versus total wrist fusion 
and that, given prior history of osteomyelitis, that future 
surgery could reexacerbate an infectious process.  The 
treatment note indicates that the veteran again elected to 
wait on surgery.  

The veteran testified at the hearing that he is not able to 
grip items with his left hand and that the limitation of 
motion shown on the March 2005 VA examination was not a true 
reading because the examiner forced his wrist to move.  The 
veteran demonstrated the extent of mobility he had on the 
wrist.  He was unable to move his wrist back or forward (palm 
down) or even side to side.  The veteran said that his wrist 
is essential immobile.  He also said that, although he can 
close his hand in a fist, his grip is weak so that he drops 
items he picks up with it.  He also said that he cannot pick 
up a coffee cup or drive with the hand; and with any 
repetitive movement, he is in a great deal of pain.  He also 
testified that the hand was visibly swollen the day of the 
hearing.  

Based on this evidence, the Board finds that the veteran's 
disability picture is more consistent with favorable 
ankylosis of the left wrist in 20 to 30 degrees dorsiflexion 
and warrants a 20 percent disability rating.  The Board bases 
this decision upon the medical evidence that shows that some 
of the bones in the veteran's wrist have autofused and that 
there is significant osteoarthritis in the remaining joints 
of the wrist that cause the veteran to have very limited 
range of motion, especially on ulnar and radial deviation.  
At the last VA examination in March 2005, the veteran had 
active range of motion measured at 35 degrees extension, 25 
degrees of flexion, 5 degrees of radial deviation, and 10 
degrees of ulnar deviation.  Normal range of motion is 70 
degrees of extension, 80 degrees of flexion, 20 degrees of 
radial deviation, and 45 degrees of ulnar deviation.  
38 C.F.R. § 4.71a, Plate I (2005).  The medical evidence 
describes the autofusion of the joints as arthrodesis, which 
the Dorland's Illustrated Medical Dictionary states is also 
called artificial ankylosis.  

Also considered in this determination is the veteran's pain 
and weakness, which further limits the functioning of his 
left wrist with repetitive use.  See 38 C.F.R. §§ 4.40 and 
4.45 (2005); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (2005).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f) 
(2005).  With exacerbations, it appears the veteran's wrist 
is likely to become more weakened and painful and to have 
less movement.  

Thus a 20 percent disability rating under Diagnostic Code 
5214 for favorable ankylosis of the left wrist more 
accurately approximates the veteran's disability.  A higher 
rating is not warranted, however, because the medical 
evidence does not show that the veteran actually has 
ankylosis of the wrist in any position other than favorable.  
The evidence shows the veteran still has some movement of the 
wrist although it is very limited.  Even during 
exacerbations, there is no evidence of the veteran's left 
wrist lacking total movement or that he loses total 
functioning of the wrist.      

For the foregoing reasons, an increased disability rating of 
20 percent, but no higher, is granted.


ORDER

Entitlement to a disability rating of 20 percent, but no 
higher, for degenerative joint disease, left wrist, is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


